ITEMID: 001-79619
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: PAVEL IVANOV v. RUSSIA
IMPORTANCE: 2
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Pavel Petrovich Ivanov, is a Russian national who was born in 1948 and lives in Velikiy Novgorod.
The applicant is the sole founder, owner and editor of the Russkoye Veche newspaper. The newspaper has been published monthly since 2000 at the applicant's expense and has a circulation of 999 copies.
In 2003 the applicant was committed for trial on a charge of public incitement to ethnic, racial and religious hatred through the use of the mass-media (an offence under Article 282 § 1 of the Criminal Code). The prosecution's case was that the applicant, through a series of publications in his newspaper, called for the exclusion of Jews from social life, alleged the existence of a causal link between social, economic and political discomfort and the activities of Jews, and portrayed the malignancy of the Jewish ethnic group.
The case was tried by the Novgorod Town Court.
At the trial the applicant asserted his innocence, maintaining that the “Ziono-Fascist leadership of the Jewry” was the source of all evils in Russia. He believed that, in the absence of reliable information, the Russian public could not learn the causes and reasons of its predicament. The aim of the publications in his newspaper had been to “[educate] the Russians and Jews who [had] suffered from Ziono-Fascist ideology”.
On 8 September 2003 the Town Court acquitted the applicant, finding that it was not proven that he was the author of the publication. On 14 October 2003 the Novgorod Regional Court quashed the acquittal and remitted the case.
On 9 and 30 December 2003 the Town Court refused the applicant's petitions for a new socio-humanitarian and authorship report into his publications.
On 10 February 2004 the applicant asked the Town Court to commission a history-social report that would clarify the following questions:
“1. Are the Jews a race?
2. Are the Jews a nation?
3. If the Jews are a nation, from what historical period?
4. Are the Jews in Russia a nation or a Judaic diaspora?
5. May the adjective 'national' or the term 'national dignity' be used in respect of a member of the Judaic diaspora?”
On 11 February 2004 the Town Court refused the applicant's request, noting that the answers to those questions had already been obtained by the initial socio-humanitarian report. The Town Court also noted:
“In the court's view, it is a generally accepted fact that members of any nation, nationality or ethnic group have national dignity, which is determined by their national self-consciousness, on the basis of which they identify themselves as members of that ethnic group.”
On 20 February 2004 the Novgorod Town Court found the applicant guilty of inciting to racial, national and religious hatred and prohibited him from engaging in journalism, publishing and disseminating in the mass-media for a period of three years. The finding of guilt was based, in particular, on socio-humanitarian, socio-psychological and linguistic reports and on oral testimony by the experts. The applicant maintained before the court that he could not have incited to national hatred because the Jews did not exist as a race or nation.
The applicant lodged an appeal, reiterating that the Town Court wrongly considered that the “Jewish nation” existed.
On 27 April 2004 the Novgorod Regional Court upheld the conviction. It struck down the prohibition on journalistic activity because that particular form of penalty had been introduced into the Criminal Code after the imputed events, and instead sentenced the applicant to a fine of 10,000 Russian roubles (approximately 300 euros).
